DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-3, 5-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 20050115042) in view of Urata (US 10378195).
Regarding claim 1, Davies discloses a toilet (10), comprising: 
a water inlet structure (26) configured to receive water from a water source; 
a bowl structure including a toilet bowl (24b) and a water channel (water channel downstream of 26), which is fluidly connected to the water inlet structure and is configured to feed water into the toilet bowl from an outlet (outlet upstream of 24b) of the water channel that is located between a back portion and a side portion of the toilet bowl; 
a rim (16) having a solid, annular member disposed around a top of the bowl structure and entirely above the water channel (16 sits around and above 20), wherein the rim is formed separately from and coupled to the bowl structure using a bonding material (¶ 0026); and 
an outlet structure (28) fluidly connected to the toilet bowl to carry the water and contents from the toilet bowl to an outlet,
wherein the rim is planar (16 has a planar portion) and includes a bottom surface (near 18a) that defines a top of the water channel.
However, Davies does not disclose a shelf as claimed.
Urata discloses a flush toilet wherein the toilet bowl includes a shelf (24) that defines a bottom (bottom of 28) of the outlet (28) of the water channel (32) and extends from the toilet bowl (14).
It would have been obvious to one of ordinary skill in the art to have modified the system of Davies, to include a shelf as claimed, as taught by Urata, in order to cause the flush water to circulate (col. 5, ll. 15-26).
Regarding claim 2, the combination above, and specifically Urata discloses the shelf around at least a portion of a perimeter (perimeter of the upper portion of 14) of an upper portion (upper portion of 14) of the toilet bowl.
Regarding claim 3, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 2. 
However, Davies does not disclose a single rotational direction as claimed. 
Urata discloses a flush toilet wherein the shelf is configured to direct water in a single rotational direction (direction of W1) around the shelf and an inner surface (20) of the toilet bowl (14), resulting in a swirl flush. 
It would have been obvious to one of ordinary skill in the art to have modified the system of Davies, to include a single rotational direction as claimed, as taught by Urata, in order to circulate over the shelf portion to flush the waste receiving surface (col. 7, ll. 35-43).
Regarding claim 5, the combination above, and specifically Davies discloses a portion of the top of the bowl structure (portion near 24a) that contacts the bottom surface of the rim is flat (24a sits flat against 16).
Regarding claim 6, the combination above, and specifically Davies discloses the bonding material couples the rim to the top of the bowl structure (¶ 0026), and the bonding material is disposed around at least a portion of a perimeter between the rim and the top of the bowl structure (¶ 0026).
Regarding claim 7, the combination above, and specifically Davies discloses the bonding material is configured to cure in response to being subjected to an elevated temperature (firing, ¶ 0026).
Regarding claim 10, Davies discloses a toilet pedestal, comprising: 
a bowl structure (24) including: a bowl (24b) defining an opening at a top thereof and having an outlet (28); 
a rear portion (rear of 24) extending from a rear of the bowl and having an inlet channel (channel of 26); and 
a water channel (water channel downstream of 26) having an outlet (outlet upstream of 24b) that fluidly connects the bowl to the inlet channel; and 
a rim structure (16) separate from and coupled to the bowl structure, the rim structure including: 
a solid, annular member (16c) disposed on the top of the bowl and around the opening of the bowl, a bottom of the solid, annular member defining a top of the water channel (the bottom of 16c defines the water channel downstream of 26); and 
a rear portion disposed on the rear portion of the bowl and having an inlet (26) opening fluidly connected to the inlet channel, wherein the rear portion of the rim structure defines a top of the inlet channel (16 is placed upon the channel of 26),
wherein the bottom of the solid, annular member defines a top of the outlet of the water channel (the bottom of 16c defines the top of the outlet upstream of 24b).
However, Davies does not disclose a shelf as claimed.
Urata discloses a flush toilet including a shelf (24) that extends from the bowl (14) and the shelf defines a bottom (bottom of 28) of the outlet (28) of the water channel (32).
It would have been obvious to one of ordinary skill in the art to have modified the system of Davies, to include a shelf as claimed, as taught by Urata, in order to cause the flush water to circulate (col. 5, ll. 15-26).
Regarding claim 11, the combination above, and specifically Davies discloses the bowl structure includes a rear wall (rear wall of 24), which defines a rear (rear of 24b) of the bowl, and a side wall (side wall of 24), which defines a side (side of 24b) of the bowl, wherein the rear and side walls define the water channel and an outlet (outlet of the water channel) thereof.
Regarding claim 12, the combination above, and specifically Urata discloses wherein the shelf extends around at least a portion of a perimeter (perimeter of 14) of the bowl.
Regarding claim 14, the combination above, and specifically Davies discloses wherein at least one of the bottom of the solid, annular member (16c has a planar portion) or the top of the bowl is planar.
Regarding claim 15, the combination above, and specifically Davies discloses wherein a bonding material (¶ 0026) couples the bottom of the solid, annular member to the top of the bowl, and the bonding material forms a watertight seal between the bowl structure and the rim structure (single-piece toilet bowl, ¶ 0026).
Regarding claim 16, the combination above, and specifically Davies discloses wherein the bonding material is configured to cure in response to being subjected to an elevated temperature (firing, ¶ 0026).
Regarding claim 18, Davies discloses a method of forming (¶ 0026) a toilet (10), comprising: forming a bowl structure (24) that includes: 
a bowl (24b) defining an opening at a top thereof and having an outlet (28); 
a rear portion extending from a rear of the bowl and having an inlet channel (inlet channel of 26); and 
a water channel (water channel downstream of 26) that fluidly connects the bowl to the inlet channel; 
forming a rim structure (16) separately from the bowl structure, the rim structure including: 
a solid, annular member (16c); and 
a rear portion (near 16d) extending from a rear of the solid, annular member; and coupling the rim structure to the bowl structure (¶ 0026), 
wherein the solid, annular member is disposed on the top of the bowl and surrounds the opening of the bowl (16 is placed upon and surrounded 24b); 
a bottom of the solid, annular member defines a top of the water channel (the bottom of 16c defines the water channel downstream of 26); and 
the rear portion of the rim structure is disposed on the rear portion of the bowl, has an inlet opening (near 26) fluidly connected to the inlet channel, and defines a top of the inlet channel (16 forms the top of the inlet channel of 26).
However, Davies does not disclose a shelf as claimed.
Urata discloses a flush toilet including a shelf (24) that defines a bottom (bottom of 28) of an outlet (28) of the water channel (32) and extends from the bowl (14).
It would have been obvious to one of ordinary skill in the art to have modified the system of Davies, to include a shelf as claimed, as taught by Urata, in order to cause the flush water to circulate (col. 5, ll. 15-26).
Regarding claim 19, the combination above, and specifically Davies discloses wherein coupling the rim structure to the bowl structure comprises applying a bonding material (¶ 0026) to at least one of the bottom of the solid, annular member or the top of the bowl, and the bonding material forms a watertight seal between the bowl structure and the rim structure (single-piece toilet bowl, ¶ 0026).
Regarding claim 20, the combination above, and specifically Davies discloses heating the bonding material, the rim structure, and the bowl structure to an elevated temperature to bond the rim structure and the bowl structure together (firing, ¶ 0026).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 20050115042) in view of Urata (US 10378195) as applied to claim 6 above and further in view of Whitney (US 4145772).
Regarding claim 8, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 6. 
However, Davies does not disclose at least one fastener as claimed. 
Whitney discloses a toilet wherein at least one fastener (131) couples the rim (80) to the bowl structure (20, 40), and each fastener extends through a bore (85) in the rim and into the bowl structure (via 59). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Davies, to include at least one fastener as claimed, as taught by Whitney, since it was known in the art that bolts can be used to hold components together (col. 7, ll. 5-9). 
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 20050115042) in view of Urata (US 10378195) as applied to claims 1 and 16 above, and further in view of Yamasaki (US 20130047330).
Regarding claim 9, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1. 
Davies discloses the compatibility of including jets of varying angular orientation (¶ 0048); however, Davies does not disclose a jet supply hole as claimed. 
Yamasaki discloses a flush toilet wherein the water inlet structure includes a jet supply hole (hole of 10b) disposed between the water channel (10d) and an inlet (10c) of the water inlet structure, and the jet supply hole supplies water to a jet (22) in the bowl structure. 
It would have been obvious to one of ordinary skill in the art to have modified the system of Davies, to include a jet supply hole as claimed, as taught by Yamasaki, in order to reliably discharge the toilet and to suppress flush water splashing out of the bowl portion (¶ 0044).
Regarding claim 17, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 16. 
Davies discloses the compatibility of including jets of varying angular orientation (¶ 0048); however, Davies does not disclose a jet supply hole as claimed. 
Yamasaki discloses a flush toilet wherein the bowl structure includes a jet supply hole (hole of 10b) disposed between the water channel (10d) and an inlet (10c) of the inlet channel, and the jet supply hole supplies water to a jet (22) in the bowl structure. 
It would have been obvious to one of ordinary skill in the art to have modified the system of Davies, to include a jet supply hole as claimed, as taught by Yamasaki, in order to reliably discharge the toilet and to suppress flush water splashing out of the bowl portion (¶ 0044).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754